You should carefully read the “risk factors” beginning on page S-13 of this prospectus supplement and page 1 of the prospectus. The notes are asset backed securities. The notes will be the sole obligation of the issuing entity only and will not be obligations of or interests in, and are not guaranteed by, Huntington Funding, LLC, The Huntington National Bank, the underwriters or any of their affiliates. No one may use this prospectus supplement to offer and sell the notes unless it is accompanied by the prospectus. The information in this prospectus supplement and the accompanying prospectus is not complete and may be changed. We may not sell the notes described in this prospectus supplement until we deliver a final prospectus supplement and the accompanying prospectus. This prospectus supplement and accompanying prospectus is not an offer to sell the notes nor is it a solicitation of an offer to buy the notes in any jurisdiction where the offer, solicitation or sale is not permitted. Subject to completion, dated February 27, 2012 PROSPECTUS SUPPLEMENT To Prospectus Dated February 27, 2012 Notes Huntington Auto Trust 2012-1 Issuing Entity Huntington Funding, LLC Depositor The Huntington National Bank Sponsor and Servicer The following notes will be issued by the issuing entity: Principal Amount Interest Rate Final Scheduled Payment Date Class A-1 Notes % March 15, 2013 Class A-2 Notes % November 17, 2014 Class A-3 Notes % September 15, 2016 Class A-4 Notes % June 15, 2017 Class B Notes % August 15, 2017 Class C Notes % October 16, 2017 Class D Notes % December 17, 2018 Total Price to Public Underwriting Discount Proceeds to Depositor Per Class A-1 Note $ % % Per Class A-2 Note $ % % Per Class A-3 Note $ % % Per Class A-4 Note $ % % Per Class B Note $ % % Per Class C Note $ % % Per Class D Note $ % % Total $ $ $ ● The notes are payable solely from the assets of the issuing entity, which consist primarily of motor vehicle retail installment sale contracts and/or installment loans that are secured by new and used automobiles and light-duty trucks, and funds on deposit in the reserve account. ● The issuing entity will pay interest and principal on the notes on the 15th day of each month, or, if the 15th is not a business day, the next business day, starting on April 16, 2012. ● Credit enhancement for the notes will consist of a reserve account with an initial deposit of approximately $2,500,000, overcollateralization, excess interest on the receivables, and subordination provided by classes of notes with subsequent alphabetical designation. ● The issuing entity will also issue certificates representing an equity interest in the issuing entity, which are not offered hereby. The notes are not deposits; neither the notes nor the receivables are insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the notes or determined that this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Credit Suisse (Structuring Agent and Sole Bookrunner) Deutsche Bank Securities (Co-Lead Manager) Co-Managers Barclays Capital Morgan Stanley
